Case 2:20-cv-09182-JMV-JBC Document 12 Filed 02/15/21 Page 1 of 2 PageID: 78




JENNINGS SIGMOND, P.C.
Judith A. Sznyter (Bar ID: 027542004)
1835 Market Street, Suite 2800
Philadelphia, PA 19103
(215) 351-0641
Email: jsznyter@jslex.com
Attorneys for Defendants
_________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT
                            FOR DISTRICT OF NEW JERSEY

JUAN SANTOS,                                     :
                                                 :   No. 2:20-cv-09182
                    Plaintiff,                   :
                                                 :
v.                                               :
                                                 :
THE INTERNATIONAL PAINTERS AND                   :   DEFENDANTS’ OPPOSITION TO
ALLIED TRADES INDUSTRY PENSION                   :   PLAINTIFF’S BRIEF OF MOTION AS TO
FUND, et al.,                                    :   WHY ADDITIONAL DISCOVERY
                                                 :   BEYOND THE ADMINISTRATIVE
                      Defendants.                :   RECORD IS REQUIRED

                      DEFENDANTS’ OPPOSITION TO
     PLAINTIFF’S BRIEF OF MOTION AS TO WHY ADDITIONAL DISCOVERY
           BEYOND THE ADMINISTRATIVE RECORD IS REQUIRED

        Defendants, International Painters and Allied Trades Industry Pension Fund (“Pension

Fund”) and the Board of Trustees of the International Painters and Allied Trades Industry

Pension Fund (“Board of Trustees” and, together with Pension Fund, “Defendants”), by and

through undersigned counsel, file this Opposition to the Brief of Motion as to why Additional

Discovery beyond the Administrative Record is Required filed by Plaintiff Juan Santos (“Santos”

or “Plaintiff”).1




1
 On January 15, 2021, Plaintiff filed a Brief of Motion as to why additional Discovery beyond
the Administrative Record is required. ECF No. 9. On January 19, 2021, Plaintiff filed a letter
request (ECF No. 10) to replace ECF No. 9 with a “corrected” brief and filed a corrected brief
(ECF No. 11). Neither ECF No. 9 nor ECF No. 11 contained a motion, only briefs. Defendants
Case 2:20-cv-09182-JMV-JBC Document 12 Filed 02/15/21 Page 2 of 2 PageID: 79




       The grounds for the Opposition are as follows, as more fully explained in the

accompanying memorandum:

       1.      Plaintiff’s claim is subject to the arbitrary and capricious standard of review and

review is therefore limited to the administrative record, and

       2.      Plaintiff fails to specify additional discovery sought.



       WHEREFORE, Defendants, ask that the Court:

       (1)     deny the Motion for Additional Discovery beyond the Administrative Record,

       (2)     grant such other or further relief as may be just, necessary or appropriate.

                                              Respectfully submitted,

                                              JENNINGS SIGMOND, P.C.

                                              BY: /s/ Judith A. Sznyter
                                              JUDITH A. SZNYTER
                                              1835 Market Street, Suite 2800
                                              Philadelphia, PA 19103
                                              (215) 351-0641
                                              jsznyter@jslex.com
                                              Counsel for Defendants
Date: February 15, 2021




prepared this opposition to Plaintiff’s “corrected” Brief of Motion as to why additional
Discovery beyond the Administrative Record is required filed at ECF No. 11.


                                                 2
